DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application number 16/838075 filed on April 2, 2020.  Claims 1 – 11 are pending.
Priority
This application is a continuation of application 16/527509 which claimed benefit to application GB1904625.9 filed in the Intellectual Property Office of Great Briton and is entitled to a priority date of April 2, 2019.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/16/2021, 4/22/2021 and 1/19/2022 were filed after the mailing date of the non-final office action on 07/31/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 11 are rejected on the ground of non-provisional non-statutory anticipatory-type double patenting as being unpatentable over claims 1, 3 – 5, 11, 13 – 14, 16, 19 – 20, and 29 of U.S. application 16/527509.  Although the conflicting claims are not identical, they are not patently distinct from each other because both sets of claims are directed to the same invention.  This is a non-provisional non-statutory anticipatory-type double patenting rejection since the claims directed to the same invention have not been patented.
In regard to claim 1:
Application 16/838075
Application 16/527509
1. A computer-implemented method for generating an executable program to run on a system of one or more processor chips each comprising a plurality of tiles, each tile comprising its own processing unit and memory, the method comprising:
1. (Currently Amended) A computer-implemented method for generating an executable program to run on a system of one or more processor chips each comprising a plurality of tiles, each tile comprising its own processing unit and memory, the method comprising:
receiving a graph comprising a plurality of data nodes, a plurality of compute vertices and a plurality of directional edges, each data node representing input data, each edge representing an input to a compute vertex from a data node or an output from a compute vertex input to another compute vertex, and each compute vertex representing one or more computations to perform on the input to the compute vertex in order to produce the output from that compute vertex, wherein the graph is received in a first graph format that does not specify which data nodes and vertices are allocated to which of the tiles;
receiving a graph comprising a plurality of data nodes, a plurality of compute vertices and a plurality of directional edges, each data node representing input data, each edge representing an input to a compute vertex from a data node or an output from a compute vertex input to another compute vertex, and each compute vertex representing one or more computations to perform on the input to the compute vertex in order to produce the output from that compute vertex, wherein the graph is received in a first graph format that does not specify which data nodes and vertices are allocated to which of the tiles;
generating an application programming interface, API, for converting the graph from the first format including to determine a tile-mapping allocating the data nodes and vertices amongst the tiles;
generating an application programming interface, API, for converting the graph from the first format including to determine a tile-mapping allocating the data nodes and vertices amongst the tiles, wherein the generating of the API comprises searching the graph to identify compute vertices which match any of a predetermined set of one or more compute vertex types, and for each such identified compute vertex:

- tracing one or more paths through the graph from the identified compute vertex in order to identify the data node or nodes being a respective source of input data for that compute vertex, wherein each compute vertex type is associated with one or more corresponding type of memory allocation function for determining how to allocate storage of input data amongst the tiles in a manner adapted to that compute vertex type, and

- to each of one or more of the respective source nodes, assigning, as part of the API, one of the types of memory allocation function corresponding to the type of the identified compute vertex, for allocating the input data of the one or more source nodes accordingly;
calling the API to convert the graph to a second graph format that includes the tile- mapping; and
calling the API in order to convert the graph to a second graph format that includes the tile-mapping, including the allocation by the assigned memory allocation functions; and
compiling the graph from the second format to generate said executable program, with the vertices and data nodes implemented on the tiles specified by the tile-mapping.
compiling the graph from the second format to generate said executable program, with the vertices and data nodes implemented on the tiles specified by the tile-mapping.





It is clear that all of the elements of the instant application 16/838075 (herein ‘075) claim 1 are to be found in co-pending application 16/527509 (herein ‘509) claim 1 (as the instant application ‘075 claim 1 fully encompasses ‘509 claim 1).  The difference between ‘075 claim 1 and ‘509 claim 1 lies in the fact that the ‘509 claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the ‘509 co-pending application is in effect a “species” of the “generic” invention of ‘075 claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘075 claim 1 is anticipated by claim 1 of ‘509, it is not patently distinct from ‘509 claim 1.
In regard to claim 2, see claim 3 of ‘509.
In regard to claim 3, see claim 4 of ‘509.
In regard to claim 4, see claim 5 of ‘509.
In regard to claim 5, see claim 11 of ‘509.
In regard to claim 6, see claim 13 of ‘509.
In regard to claim 7, see claim 14 of ‘509.
In regard to claim 8, see claim 16 of ‘509.
In regard to claim 9, see claim 19 of ‘509.
In regard to claim 10:
Application 16/838075
Application 16/527509
10. A software tool comprising software embodied on computer-readable storage and configured so as when run on a computer to perform a method comprising:
20. (Currently Amended) A non-transitory machine readable medium having stored thereon instructions for performing a method comprising machine executable code which when executed by at least one computer, causes the computer to:
compiling a graph into an executable program having machine code instructions, wherein the graph has a plurality of data nodes, a plurality of compute vertices and a plurality of directional edges, and wherein the graph is compiled for a system having a processor chip with a plurality of tiles each having a processing unit and a memory, and wherein the graph is in a first graph format that does not allocate the data nodes and the vertices to the tiles;
compile a graph into an executable program having machine code instructions, wherein the graph has a plurality of data nodes, a plurality of compute vertices and a plurality of directional edges, and wherein the graph is compiled for a system having a processor chip with a plurality of tiles each having a processing unit and a memory, and wherein the graph is in a first graph format that does not allocate the data nodes and the vertices to the tiles;
wherein the machine executable code for compiling the graph causes the computer to:
wherein the machine executable code for compiling the graph causes the computer to:
generating an application programming interface (API) determining a tile-mapping that allocates the data nodes and vertices to the tiles; and
generate an application programming interface (API) determining a tile-mapping that allocates the data nodes and vertices to the tiles, and including identifying a first compute vertex which matches a first compute vertex type of a set of compute vertex types, wherein generating the API causes the computer to:

-trace a path through the graph from the identified compute vertex to identify a first data node being a respective source of input data for the first compute vertex, wherein each compute vertex type is associated with a corresponding type of memory allocation function; and

-assign a first type of memory allocation function, of a plurality of types of memory allocation functions, corresponding to the first type of the identified compute vertex, for allocating the input data of the first data node; and
calling the API to convert the graph to a second graph format that includes the tile- mapping.
call the API to convert the graph to a second graph format that includes the tile-mapping, including the first type of memory allocation function allocating the input data of the first node.





It is clear that all of the elements of the instant application 16/838075 (herein ‘075) claim 10 are to be found in co-pending application 16/527509 (herein ‘509) claim 20 (as the instant application ‘075 claim 10 fully encompasses ‘509 claim 20).  The difference between ‘075 claim 10 and ‘509 claim 20 lies in the fact that the ‘509 claim includes many more elements and is thus much more specific.  Thus the invention of claim 20 of the ‘509 co-pending application is in effect a “species” of the “generic” invention of ‘075 claim 10.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘075 claim 10 is anticipated by claim 20 of ‘509, it is not patently distinct from ‘509 claim 20.
In regard to claim 11:
Application 16/838075
Application 16/527509
11. A computer storing a software tool, the software tool comprising software configured so as when run on said computer to perform a method comprising:
29. (New) A computer comprising storage storing a graph compiler arranged to run on the computer, the graph compiler being configured to perform the following actions when run on the computer:
compiling a graph into an executable program having machine code instructions, wherein the graph has a plurality of data nodes, a plurality of compute vertices and a plurality of directional edges, and wherein the graph is compiled for a system having a processor chip with a plurality of tiles each having a processing unit and a memory, and wherein the graph is in a first graph format that does not allocate the data nodes and the vertices to the tiles;
compiling a graph into an executable program having machine code instructions, wherein the graph has a plurality of data nodes, a plurality of compute vertices and a plurality of directional edges, and wherein the graph is compiled for a system having a processor chip with a plurality of tiles each having a processing unit and a memory, and wherein the graph is in a first graph format that does not allocate the data nodes and the vertices to the tiles;
wherein the machine executable code for compiling the graph causes the computer to:
wherein compiling the graph includes:
generating an application programming interface (API) determining a tile-mapping that allocates the data nodes and vertices to the tiles; and
generating an application programming interface (API) that determines a tile-mapping that allocates the data nodes and vertices to the tiles, including identifying a first compute vertex which matches a first compute vertex type of a set of compute vertex types, wherein generating the API includes:

-tracing a path through the graph from the identified compute vertex to identify a first data node being a respective source of input data for the first compute vertex, wherein each compute vertex type is associated with a corresponding type of memory allocation function; and

-assigning a first type of memory allocation function, of a plurality of types of memory allocation functions, corresponding to the first type of the identified compute vertex, for allocating the input data of the first data node; and
calling the API to convert the graph to a second graph format that includes the tile- mapping.
calling the API to convert the graph to a second graph format that includes the tile- mapping, including the first type of memory allocation function allocating the input data of the first node.





It is clear that all of the elements of the instant application 16/838075 (herein ‘075) claim 11 are to be found in co-pending application 16/527509 (herein ‘509) claim 29 (as the instant application ‘075 claim 11 fully encompasses ‘509 claim 29).  The difference between ‘075 claim 11 and ‘509 claim 29 lies in the fact that the ‘509 claim includes many more elements and is thus much more specific.  Thus the invention of claim 29 of the ‘509 co-pending application is in effect a “species” of the “generic” invention of ‘075 claim 11.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘075 claim 11 is anticipated by claim 29 of ‘509, it is not patently distinct from ‘509 claim 29.

Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 11 are directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for generating an executable program to run on a system of one or more processor chips each comprising a plurality of tiles, where the claimed invention comprises: receiving a graph comprising a plurality of data nodes, compute vertices and directional edges, wherein the graph is received in a first graph format that does not specify which data nodes and vertices are allocated to which of the tiles; and generating an application programming interface, API, for converting the graph, to determine a tile-mapping allocating the data nodes and vertices amongst the tiles. The generating of the API comprises searching the graph to identify compute vertices which match any of a predetermined set of one or more compute vertex types. The API is then called to convert the graph to a second graph format that includes the tile-mapping, including the allocation by the assigned memory allocation functions.  The ordered limitations of the claimed invention address issues known in the art where existing tools only attempt to balance the processing and memory burden evenly across the different parallel processing resources, but do not consider the meaning of the data, and the claimed invention provides a mechanism that enables allocating the data across the tiles in a more intelligent fashion, to allow for taking into account the way that the downstream computations in the graph will use that data.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 2 and 9 – 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Pupilli et al. (U.S. 2020/0218523 A1; herein referred to as Pupilli).
In regard to claim 1, Pupilli  teaches a computer-implemented method for generating an executable program to run on a system of one or more processor chips each comprising a plurality of tiles (see abstract “ . . . A method for generating a program to run on multiple tiles . . .”), each tile comprising its own processing unit and memory (see  ¶ [0003] “ . . . each tile comprising its own separate respective processing unit and memory (including program memory and data memory . . . “), the method comprising (see abstract “ . . . receiving an input graph comprising data nodes, compute vertices and edges; receiving an initial tile-mapping specifying which data nodes and vertices are allocated to which tile; and determining a subgraph of the input graph that meets one or more heuristic rules. The rules comprises: the subgraph comprises at least one data node, the subgraph spans no more than a threshold number of tiles in the initial tile-mapping, and the subgraph comprises at least a minimum number of edges outputting to one or more vertices on one or more other tiles. The method further comprises adapting the initial mapping to migrate the data nodes and any vertices of the determined subgraph to said one or more other tiles, and compiling the executable program from the graph with the vertices and data nodes allocated by the adapted mapping. . . . “):
receiving a graph comprising a plurality of data nodes, a plurality of compute vertices and a plurality of directional edges, each data node representing input data, each edge representing an input to a compute vertex from a data node or an output from a compute vertex input to another compute vertex, and each compute vertex representing one or more computations to perform on the input to the compute vertex in order to produce the output from that compute vertex (see ¶ [0008] “ . . . receiving an input graph comprising a plurality of data nodes, a plurality of compute vertices and a plurality of directional edges, each edge representing an output from a data node input to a compute vertex or an output from a compute vertex input to a data node, each data node representing a variable and/or constant, and each compute vertex representing one or more computations to perform on the input to the compute vertex in order to result in the output from that compute vertex . . .”), wherein the graph is received in a first graph format that does not specify which data nodes and vertices are allocated to which of the tiles; (see Fig. 4 ¶ [0063] “ . . . An example of an input graph is shown in FIG. 4, to be discussed in more detail shortly. The input graph 502 comprises a plurality of data nodes 512, a plurality of compute vertices 514, and a plurality of directional edges 516 each connecting between a respective pair of data node and vertex. Each data node 512 represents a variable or constant. Each edge 516 represents an output from a compute vertex 514 to a data node 512 or vice versa. Each compute vertex 514 (i.e. compute node) represents one or more computations to be performed on one or more inputs received on the edge(s) output from one or more data nodes 512, the result(s) of which is/are output to one or more data nodes 512 (typically one or more other data nodes) on the output edge(s) from the respective compute vertex 514. . . .”);
generating an application programming interface, API, for converting the graph from the first format including to determine a tile-mapping allocating the data nodes and vertices amongst the tiles(see ¶ [0067] “ . . . With multiple such lines of high-level code, the developer can build up a large graph (FIG. 4 shows only a small fragment of an example graph for illustrative purposes). The compiler 508 provides an API between the high-level language (e.g. C++) and the compiled version of the graph. I.e. it is the role of the compiler 508 to compile the high level program into an executable program 506 in low-level machine code instructions. As the target system 100 is a multi-tile system, the compiler 508 will need to generate the overall executable program 506 in the form of a plurality of respective constituent programs, one for each tile 4 that will be involved in the execution . . .”);
calling the API to convert the graph to a second graph format that includes the tile- mapping (see  ¶ [0072] “ . . . the compute vertices 514 are divided amongst a plurality of ordered successive compute sets CS0, CS1, CS2, etc., where the order of the compute sets corresponds to an order of execution in the compiled program. I.e. the first compute set CS0 has to be executed before the second compute set CS2, the second compute set CS1 has to be executed before the third compute set, etc. For instance, the different successive compute steps CS1, CS2, CS3 . . . may correspond to the compute phases of different respective BSP supersteps, with the edges into the compute set corresponding to the exchange phase of the current superstep, and the edges out of the compute set corresponding to the exchange phase of the next superstep following the next barrier synchronization. That is, the edges and compute sets will be implemented in the exchange and compute phases of the corresponding supersteps in the compiled program 506. The compute sets may be set manually by the programmer when defining the vertices . . .”); and
compiling the graph from the second format to generate said executable program, with the vertices and data nodes implemented on the tiles specified by the tile-mapping (see  ¶ ¶ [0080-0081] “ . . . FIG. 4A shows an example result of such an optimization from the input graph of FIG. 4. The tile-reallocation tool 510 is configured to automatically detect small portions of the input graph 502 that could be migrated from one tile 4 to at least one other in order to eliminate one or more exchanges, and to generate a version of the input graph 502′ comprising an adapted version of the tile-mapping including the migrated graph portions accordingly. In embodiments, this will involve duplicating the portion of graph across a plurality of downstream tiles 4, increasing the amount of redundant data and/or compute code but in trade-off against reduced amount of exchange over the interconnect 6.  It is this output version of the graph 502′, tagged with the modified tile-mapping, that is output to the rest of the compiler 508 to be compiled into the final, executable program 506, with the portions of the executable program being assigned to respective ones of the tiles 4 according to the modified mapping . . . “).
In regard to claim 2, Pupilli teaches wherein a first one of the data nodes represents input data comprising a tensor(see Pupilli ¶ [0064] “ . . . The input graph 502 may be designed by a human developer to implement the data flows and computations the developer wishes (the “developer” here could be one person or a team). For instance the graph 502 may comprise a tensor flow as part of a neural network. Note that in the case where the graph 502 implements a neural network, then each node of the neural network may comprise one or more compute vertices 514 and one or more data nodes 512 of the graph 502 (i.e. of the programmatic structure of the program). I.e. the graph of the neural network may be described at a higher level of abstraction than the graph 502 of the program . . .”) having two dimensions(see Pupilli ¶ [0066] “ . . . The input graph 502 is also tagged with an initial tile-mapping, specifying which tile 4 of the system 100 each of the data nodes 512 and compute vertices 514 is to be implemented on in the final compiled version of the program. This (initial) tile mapping may also be specified manually by the developer. The input graph 502 and initial tile mapping are specified in a high-level language (e.g. C++) which needs compiling. For instance using C++ (with suitable libraries) the developer may write lines of high-level code such as:
TABLE-US-00001 tensor_t = g.addvariable ({...}); // add data node, e.g. a tensor vertex_v = g.addvertex (...); // add compute vertex g.SetTileMapping (tensor_t, n) // allocate tensor_t to tile number n . . . “).
In regard to claim 9, Pupilli  teaches wherein said graph comprises a neural network, and the program comprises an algorithm configured to perform machine learning using the neural network(see Pupilli ¶  [0036] “ . . . said graph may comprise a neural network, and the program comprises an algorithm configured to perform machine learning using the neural network . . . .”).
In regard to claim 10, Pupilli  teaches a software tool comprising software embodied on computer-readable storage and configured so as when run on a computer  (see ¶  [0039] “ . . . there is provided a computer comprising storage storing a software tool, the software tool comprising software configured so as when run on said computer to perform the method of any embodiment disclosed herein. . . . “) to perform a method comprising (see abstract and ¶ [0003] as described for the rejection of claim 1 and is incorporated herein):
compiling a graph into an executable program having machine code instructions, wherein the graph has a plurality of data nodes, a plurality of compute vertices and a plurality of directional edges, and wherein the graph is compiled for a system having a processor chip with a plurality of tiles each having a processing unit and a memory (see ¶ [0008] as described for the rejection of claim 1 and is incorporated herein), and wherein the graph is in a first graph format that does not allocate the data nodes and the vertices to the tiles (see Fig. 4 ¶ [0063] as described for the rejection of claim 1 and is incorporated herein);
wherein the machine executable code for compiling the graph causes the computer to  (see ¶  [0039] as described above): 
generating an application programming interface (API) determining a tile-mapping that allocates the data nodes and vertices to the tiles (see ¶ [0067] as described for the rejection of claim 1 and is incorporated herein); and 
calling the API to convert the graph to a second graph format that includes the tile- mapping (see  ¶ [0072] as described for the rejection of claim 1 and is incorporated herein).
In regard to claim 11, Pupilli teaches a computer storing a software tool, the software tool comprising software configured so as when run on said computer (see Pupilli ¶  [0039] as described for the rejection of claim 10 and is incorporated herein) to perform a method comprising (see abstract and ¶ [0003] as described for the rejection of claim 1 and is incorporated herein):
compiling a graph into an executable program having machine code instructions, wherein the graph has a plurality of data nodes, a plurality of compute vertices and a plurality of directional edges, and wherein the graph is compiled for a system having a processor chip with a plurality of tiles each having a processing unit and a memory(see ¶ [0008] as described for the rejection of claim 1 and is incorporated herein), and wherein the graph is in a first graph format that does not allocate the data nodes and the vertices to the tiles (see Fig. 4 ¶ [0063] as described for the rejection of claim 1 and is incorporated herein);
wherein the machine executable code for compiling the graph causes the computer to (see ¶  [0039] as described above):
generating an application programming interface (API) determining a tile-mapping that allocates the data nodes and vertices to the tiles  (see ¶ [0067] as described for the rejection of claim 1 and is incorporated herein; and
calling the API to convert the graph to a second graph format that includes the tile- mapping (see  ¶ [0072] as described for the rejection of claim 1 and is incorporated herein).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pupilli et al. (U.S. 2020/0218523 A1; herein referred to as Pupilli) as applied to claims 1- 2 and 9 – 11  in view of Harris et al. (U.S. 2021/0174367 A1; herein referred to as Harris)
In regard to claim 3, Pupilli fails to explicitly teach wherein the tensor has at least three dimensions.  However Harris teaches wherein the tensor (see ¶ ¶ [0033-0034] “ . . . A “tensor” can be a mathematical object represented by an array of components. A tensor can map, in a multi-linear manner, geometric vectors, scalars, and other tensors to a resulting tensor. A tensor can have a rank. A rank 1 tensor may be a vector. A rank 2 tensor may be a matrix. Tensors of rank 3 or higher may be referred to as higher order tensors.   “Tensor factorization” or “tensor decomposition” can be a process for expressing a tensor as a sequence of elementary operations acting on other, typically simpler, tensors. Tensor factorization may be capable of learning connections among known values in a tensor in order to infer missing or latent values. For example, tensor factorization may decompose a tensor into multiple low-rank latent factor matrices representing each tensor-dimension . . . “)  has at least three dimensions  (see ¶  [0067] “ . . . The processing computer 200 can factorize a tensor into a core tensor multiplied (or otherwise transformed) by a matrix along each mode. For example, as described in further detail in [Kolda, Tamara G., and Brett W. Bader. “Tensor decompositions and applications.” SIAM review 51.3 (2009): 455-500.], the three-way situation can be written as:
[00001] X ≈ .Math. p = 1 P .Math. .Math. q = 1 Q .Math. .Math. r = 1 R .Math. g pqr .Math. a p ∘ b q ∘ c r where g, a, b, and c correspond to a core tensor, a first factor matrix, a second factor matrix, and a third factor matrix, respectively. P, Q, and R, and respectively p, q, and r, represent the three dimensions of the tensor X. . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method to use a multiplex graph for determining latent values and making determinations based upon the latent values, as taught by Harris, into a system and method  for receiving an input graph comprising data nodes, compute vertices and edges and further receiving an initial tile-mapping specifying which data nodes and vertices are allocated to which tile such that one or more heuristic rules are met to adapt  initial tile-mapping, as taught by Pupilli.  Such incorporation enables the use of multi-dimensional tensors to be used in the analysis,
In regard to claim 4, the combination of Pupilli and Harris teaches wherein the tensor has more than three dimensions (see Harris ¶ [0130] “ . . . An incidence matrix can be related to an adjacency matrix, and in some embodiments, can aid in the generation of the adjacency matrix. For example, an unoriented incidence matrix of a graph G can be related to the adjacency matric of its line graph L(G) by the following theorem:
A(L(G))=B(G).sup.TB(G)−2I.sub.m
where A(L(G)) is the adjacency matrix of the line graph of G, B(G) is the incidence matrix, and I.sub.m is the identity matrix of dimension m. . . .”).
The motivation to combine Harris with Pupilli is described for the rejection of claim 3 and is incorporated herein.  Additionally Harris enables the tensors used for the tile mapping to comprise a matrix of dimensions.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pupilli et al. (U.S. 2020/0218523 A1; herein referred to as Pupilli) as applied to claims 1- 2 and 9 – 11  in view of Sim et al. (U.S. 2019/0050728 A1; herein referred to as Sim).
In regard to claim 5, Pupilli fails to explicitly teach wherein: the computation represented by a first one of the compute vertices comprises a convolution configured to convolve a kernel of weights with a multidimensional portion of target data, the weights and target data each being comprised by the input data of a first  one of the data nodes, or derived from the first one the data nodes via an intermediate compute vertex between the input data and the compute vertex.  However Sim teaches wherein: the computation represented by a first one of the compute vertices comprises a convolution configured to convolve a kernel of weights with a multidimensional portion of target data (see ¶ [0010] “ . . . a method of machine learning for a convolutional neural network (CNN) includes: receiving input target data; determining whether to initiate incremental learning on the basis of a difference between a statistical characteristic of the target data with respect to the CNN and a statistical characteristic of previously used training data with respect to the CNN; determining a set of kernels with a high degree of mutual similarity in each of convolution layers included in the CNN when the incremental learning is determined to be initiated; and updating a weight between nodes to which kernels included in the set of kernels with a high degree of mutual similarity are applied. . . .”), the weights and target data each being comprised by the input data of a first  one of the data nodes (see ¶¶ [0018-0019] “ . . . when it is determined that the incremental learning is initiated, determining a set of weight vectors with a high degree of mutual similarity in each fully connected layer included in the CNN and updating a weight between nodes to which weight vectors included in the set of weight vectors with a high degree of mutual similarity are applied.   The determining of the set of weight vectors with a high degree of mutual similarity may include determining at least one pair of the weight vectors with a high degree of mutual similarity by measuring a distance or similarity between weight vectors . . .”), or derived from the first one the data nodes via an intermediate compute vertex between the input data and the compute vertex  (see ¶ [0024] “ . . . a backward fully connected layer corresponding to a whole connection layer of the CNN and a deconvolution layer and an unpooling layer which correspond to a convolution layer and a pooling layer of the CNN. . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method of machine learning for a convolutional neural network (CNN) where the method includes receiving input target data, and  determining whether to initiate incremental learning on the basis of a difference between a statistical characteristic of the target data with respect to the CNN, as taught by Sim, into a system and method  for receiving an input graph comprising data nodes, compute vertices and edges and further receiving an initial tile-mapping specifying which data nodes and vertices are allocated to which tile such that one or more heuristic rules are met to adapt  initial tile-mapping, and further adapting the initial mapping to migrate the data nodes and any vertices of a subgraph to said one or more other tiles, and compiling the executable program from the graph with the vertices and data nodes allocated by the adapted mapping, as taught by Pupilli.  Such incorporation enables use of a convolution to develop the processes to distribute to the tiles.
In regard to claim 6, the combination of Pupilli and Sim teaches wherein the compute vertex type has another corresponding type of memory allocation to add the weights  (see Sim  ¶ [0025]” . . . receive input target data; determine whether to initiate incremental learning on the basis of a difference between a statistical characteristic of the target data with respect to the CNN and a statistical characteristic of previously used training data with respect to the CNN; determine a set of kernels with a high degree of mutual similarity in each of convolution layers included in the CNN when the incremental learning is determined to be initiated; and update a weight between nodes to which kernels included in the set of kernels with a high degree of mutual similarity are applied. . . .”).
The motivation to combine Sim with Pupilli is described for the rejection of claim 5 and is incorporated herein.  Additionally, Sim enables weights between nodes to be combined as part of the process.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pupilli et al. (U.S. 2020/0218523 A1; herein referred to as Pupilli) as applied to claims 1- 2 and 9 – 11  in view of Lau et al. (U.S. 2019/0392297 A1; herein referred to as Lau).
In regard to claim 7, Pupilli fails to explicitly teach  wherein: a first one of the compute vertices represents a computation comprising a matrix multiplication which multiplies a left-hand side with a right-hand side, each being a tensor and at least one of which is a matrix, the matrix multiplication left-hand side and right-hand side each being comprised by the input data of a first one of the data nodes, or derived therefrom via one or more intermediate compute vertices between the input data and the compute vertex.  However Lau teaches wherein: a first one of the compute vertices represents a computation comprising a matrix multiplication which multiplies a left-hand side with a right-hand side (see Lau ¶ [0067]” . . . An example DLH device may include a Super Memory Block (SMB) that groups together all the memory resource blocks (MRBs) in that corresponding processing cluster. Multiple on-chip clients have both read and write access to the MRBs within the SMB. For instance, Error! Reference source not found.shows a representative diagram 1000 of inputs and outputs of an example SMB 1005, and the routing between the composite MRBs (e.g., 830a-n) and the ports of the SMB 1005. Note that the inputs and outputs shown in the example of FIG. 10 are not necessarily complete, but show a representative set. In one example, the MRBs (e.g., 830a-n) in the SMB are shared between the two MPUs within a cluster. Because the memory is shared between the two processing nodes, there is no need to move data inside the chip to perform distributed matrix multiplication over the two MPUs. None of the following common data movements required in distributed matrix multiplication are required between the two MPU processing nodes, in such implementations, such as row/column broadcast, block shifting up/down, right/left, matrix copy, data gather, matrix transpose, matrix expansion/duplication, among other examples. Instead, such operations may be handled by simply pointing each MPU to the right block of data in the appropriate MRB(s). An MRB (e.g., 830a-n) may be implemented to store and retrieve matrix data (and other tensor data) efficiently. . . “), each being a tensor and at least one of which is a matrix ( see Lau ¶ [0067]” . . . An example MCC may sequence data from an MES into the MPU as blocks of matrix data. For instance, for a 32×32 matrix block, each operand may be a 16-bit, signed, fixed point number. The location of the decimal point may be managed by the host, and come to the MPU as part of the instruction. Design of an example DLH device may be fully pipelined and can take in up to four sets of 32 operands (e.g., tensor operands) per cycle to perform matrix multiplication, as well as partial product addition and pre- and post-multiplication operation . . .”), the matrix multiplication left-hand side and right-hand side each being comprised by the input data of a first one of the data nodes, or derived therefrom via one or more intermediate compute vertices between the input data and the compute vertex ( see Lau ¶ [0068] “ . . . an SMB (e.g., 1005) may additionally include convolution slicing engine (CSE) circuity to read data in from main memory and formats the data in such a way that 2D convolutions can be cast as matrix multiplications. For instance, the CSE allows the reuse of the main DLH device matrix multiplication datapath for efficient convolutions rather than implementing an entirely separate convolution engine and datapath, which takes up valuable die area. Locally storing and re-using the data in the CSE preserves off-chip memory bandwidth and reduces power consumption. The CSE may take in multiple rows of data, and re-use the data many times to flatten out 2D regions (e.g., 1105) into rows or columns (e.g., 1110) of a matrix (e.g., as illustrated in the example of FIG. 11). Once the data is flattened into a row or column, it can be fed into the MPUs to be convolved with multiple filter weights, which may also be formed into a matrix. In addition to input data (or feature maps), the CSE can be efficiently used for any operation that takes multiple overlapping two-dimensional blocks of data and flattens them into rows or columns for processing. In addition to convolutions, the CSE supports data flattening for the other operations in commonly used in convolutional network such as local response normalization (LRN), local contrast normalization (LCN), max pooling, strides, filter sizing, padding, among other examples . . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a system and method to perform matrix multiplication operations on tensor data, as taught by Lau into a system and method  for receiving an input graph comprising data nodes, compute vertices and edges and further receiving an initial tile-mapping specifying which data nodes and vertices are allocated to which tile such that one or more heuristic rules are met to adapt  initial tile-mapping, and further adapting the initial mapping to migrate the data nodes and any vertices of a subgraph to said one or more other tiles, and compiling the executable program from the graph with the vertices and data nodes allocated by the adapted mapping, as taught by Pupilli.  Such incorporation provides matrix multiplication for the convolution process.
In regard to claim 8, the combination of Pupilli  and Lau teaches wherein the plurality of compute vertices includes at least three different kinds of convolution: forward pass, backward pass, and weight update pass  (see Lau ¶  [0112] “ . . . The illustrated example shows the control flow of matrix processing engine 1700 for matrix operation 1701 and matrix operation 1702. The control flow for a matrix operation begins with the read engine 1735 of matrix processing engine 1700. For example, for matrix operation 1701, read engine 1735 may first retrieve matrix data associated with the particular matrix operation from an HBM module 1740a. In the illustrated example, matrix processing engine 1700 is being used to perform convolution related operations, and thus the matrix data is associated with the image(s) and filters involved in those operations. In some embodiments, for example, the convolution related operations may be associated with artificial intelligence functionality implemented using operations in an artificial neural network, such as forward propagation, backward propagation, and/or weight update operations. . . “).
The motivation to combine Lau with Pupilli is described for the rejection of claim 7 and is incorporated herein.  Additionally, Lau adds the functions to provide convolution operations used for neural implementations.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES N FIORILLO/Examiner, Art Unit 2444